Citation Nr: 1419621	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-04 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for plantar wart, left foot.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1976 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran requested a hearing before a Veterans Law Judge via videoconference in his February 2011 Form 9.  The Veteran did not report to his May 2012 hearing, and his representative submitted a timely notice showing good cause for the Veteran's failure to report.  In an August 2012 notice, the RO attempted to inform the Veteran that his hearing had been rescheduled to September 2012; however, the notice was sent to an old address.  In a March 2013 letter, the Veteran's representative notified VA that the Veteran never received notice of his scheduled hearing.  In an April 2014 letter to VA, the Veteran's representative requested a onetime rescheduling of the videoconference hearing.  As the Veteran has requested a hearing, and has not been provided a hearing, it is appropriate to remand this case for due process reasons.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference, and notify him of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



